           Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 1 of 19
                                    Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Northern Division




STEPHEN A. GALE-EBANKS
25791 S. Dixie Highway, Apt. 1131
Homestead, FL 33032

      Plaintiff,

vs.                                                  Case No.: _____________

CHESAPEAKE CREWING, LLC
130 Severn Avenue
Annapolis, Anne Arundel County, MD 21403

and

SCHUYLER LINE NAVIGATION
COMPANY, LLC
130 Severn Avenue
Annapolis, Anne Arundel County, MD 21403

      Defendants
__________________________/

      ACTION BY SEAMAN WITHOUT PREPAYMENT OF COSTS (28 US 1916)
         COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL


      COMES NOW the Plaintiff STEPHEN A. GALE-EBANKS [hereinafter, “GALE”], by his

undersigned attorneys, and sues the Defendants CHESAPEAKE CREWING, LLC. [hereinafter,

“CHESAPEAKE”] and SCHUYLER LINE NAVIGIATION COMPANY, LLC. [hereinafter

“SCHUYLER”] and states as follows:

                                 GENERAL ALLEGATIONS

                                a. Subject Matter Jurisdiction

      1.       This is an action for personal injuries under the Jones Act, 46 U.S.C. §3104 and for

maintenance and cure under general maritime law seeking damages in excess of $75,000.00

                                                1
              Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 2 of 19
                                       Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

(Seventy-five Thousand Dollars), exclusive of costs, attorneys’ fees and interest.

         2.       At all times material hereto, the Plaintiff Gale was and is a citizen of the United

States and a citizen of the State of Florida.

         3.       At all times material hereto, the Defendants CHESAPEAKE and SCHUYLER

were citizens of the State of Maryland, where they each also maintained their base of operations.

         4.       Accordingly, this court has diversity of citizenship jurisdiction over this case by

virtue of 28 U.S.C. §1332(a)(1).

                                         b. Status of the Parties

         5.       At all times material hereto, the Plaintiff GALE was employed as a seaman aboard

the SLNC Goodwill, which was owned and operated by the Defendant SCHUYLER.

         6.       At all times material hereto, the SLNC Goodwill was sailing in the western Pacific

Ocean under a Time Charter between the Defendant SCHUYLER and The United States of

America, which specifically provided that “[t]he Master, Officers and crew . . . shall all be deemed

to be the servants and agents of the Owner. . . .” and that “[n]othing herein contained shall be

construed as creating a demise of the Vessel to the Charterer, the Owner under this Charter

retaining complete and exclusive possession and control of the vessel and her navigation.”

         7.       Accordingly, the Plaintiff’s claims asserted herein are not subject to either the Suits

in Admiralty Act or the Public Vessels Act. See Williams v. Central Gulf Lines, 874 F.2d 1058

(5th Cir. 1989); Alexander v. United States, 63 F.3d 820 (9th Cir. 1995).

         8.       At all times material hereto, the Plaintiff was performing his duties as a seaman

while the Defendant SCHUYLER’s vessel was in operation on navigable waters off the coast of

Japan.

         7.       On or about November 19, 2017, while in the service of the Defendant’s vessel, the

Plaintiff began to experience the onset of acute chest pain. Realizing that he was extremely ill, he



                                                    2
                Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 3 of 19
                                         Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

contacted the vessel’s bridge and told the captain that he was in an emergency situation.

           8.       The Captain, who was employed by the Defendants SCHUYLER and/or

CHESAPEAKE, contacted the Defendants’ port coordinator and medic and advised them of the

Plaintiff’s situation. Pursuant to their maintenance and cure obligations, the Defendants made the

decision to treat the Plaintiff’s medical condition by having him transferred off the ship by

Japanese Coast Guard Helicopter to the Perfectual Oshima Hospital in Japan.

           9.       A CAT scan was performed on Plaintiff, which revealed that he was suffering from

a Stanford Type A dissection, which is a dissection of the ascending aorta as it leaves the heart,

with brachiocephalic artery dissection. The Defendants SCHUYLER and/or CHESAPEAKE were

notified and made the decision to transfer the Plaintiff to Yonemory Hospital, where he underwent

further evaluation and eventually surgery on his aortic valve by Dr. Mamika Motokawa.

           10.      While being treated in the Yonemory Hospital, the Plaintiff developed critical care

neuropathy and DVTs in both legs requiring anticoagulation. Eventually, the Plaintiff was

discharged from the hospital and returned to the United States via an airplane at the end of

December 2017.

           11.      Upon the Plaintiff’s arrival, he was admitted to Mercy Hospital in Miami, Florida

after suffering from shortness of breath and bilateral lower extremity edema, accompanied with

pain and burning on the bottom of his feet due to the neuropathy which developed in the Yonemory

Hospital. Eventually, the Plaintiff was required to undergo a thrombectomy on his lower leg DVT

to relieve the pressure on January 2, 2020 at Mercy Hospital.

           12.      Following his thrombectomy the Plaintiff was discharged with the cardiologist’s

recommendation that he continue treatment for his blood pressure as well as to remain on anti-

coagulation therapy. He was also told to look for any new onset of atrial fibrillation and heart

flutter.



                                                     3
          Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 4 of 19
                                   Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

       13.     The Plaintiff continued on with his medical treatment in Miami, during which time

he experienced another onset of shortness of breath and lethargy and was found to be mildly

hypotensive with atrial fibrillation. As a result, an EPS study was performed, followed by a

subsequent ablation on the Plaintiff to treat his atrial fibrillation. Imaging studies during the

hospitalization revealed GALE’s ejection fraction was reduced to 50% with mild aortic

regurgitation and progressive systolic congestive heart failure.

       14.     Following the study and ablation, GALE continued to suffer from worsening

shortness of breath and systolic congestive heart failure. The Plaintiff underwent further testing,

which demonstrated problems with his heart as a result of his surgery in Japan.

       15.     Shortly thereafter another surgery was recommended for the Plaintiff in order to

replace his aortic valve and to repair damage to his heart. As a result, the Plaintiff was required to

undergo an entire new open-heart surgery at the Aventura Hospital in Florida in May, 2018, during

which his aortic valve was replaced with a bioprosthetic aortic valve.

       16.     Following this surgery, the Plaintiff has continued to suffer from atrial fibrillation,

lower extremity pain and weakness, a “small nerve fiber injury,” bilateral neuropathy to his lower

extremities and other attendant injuries and conditions.

       17.     As a result of his residual problems the Plaintiff is not at maximum medical cure

and continues to require ongoing medical care, treatment and monitoring. As a further result, the

Plaintiff is totally disabled, is unable to return to work and suffers from depression.

                                       C. The Jones Act

       19.        The Jones Act, 46 U.S.C. §30104 f/k/a 46 App. U.S.C.A. §688 provides:

       A seaman injured in the course of employment or, if the seaman dies from the
       injury, the personal representative of the seaman may elect to bring a civil action at
       law, with the right of trial by jury, against the employer. Laws of the United States
       regulating recovery for personal injury to, or death of, a railway employee apply to
       an action under this section. (emphasis added)



                                                  4
          Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 5 of 19
                                   Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

       20.     The Federal Employers Liability Act, 45 U.S.C. §51, which is incorporated by

reference into the Jones Act protections provided to seamen, provides in pertinent part:

       Every common carrier by railroad while engaging in commerce . . . shall be liable
       in damages to any person suffering injury while he is employed by such carrier in
       such commerce . . . for such injury or death resulting in whole or in part from the
       negligence of any of the officers, agents, or employees of such carrier, or by reason
       of any defect or insufficiency, due to its negligence, in its cars, engines, appliances,
       machinery, track, roadbed, works, boats, wharves, or other equipment.

       21.      The Federal Employers Liability Act, 45 U.S.C. §55, which is incorporated by

reference into the Jones Act protections provided to seamen, provides in pertinent part:

       Any contract, rule, regulation, or device whatsoever, the purpose or intent of which
       shall be to enable any common carrier to exempt itself from any liability created by
       this chapter, shall to that extent be void: Provided, That in any action brought
       against any such common carrier under or by virtue of any of the provisions of this
       chapter, such common carrier may set off therein any sum it has contributed or paid
       to any insurance, relief benefit, or indemnity that may have been paid to the injured
       employee or the person entitled thereto on account of the injury or death for which
       said action was brought. (emphasis added)

       22.     Under the Jones Act, a seaman’s employer has a non-delegable duty to provide

prompt, proper and adequate cure to its seamen who are taken ill or injured in the service of their

vessels. Accordingly, the Defendants CHESAPEAKE and/or SCHUYLER are vicariously liable

for the negligence of the physicians, hospitals and other health care providers they utilized to fulfill

their cure obligations in treating the Plaintiff for his original cardiac condition, which included:

                                             COUNT I

   JONES ACT CLAIM AGAINST CHESAPEAKE FOR NEGLIGENT FAILURE TO
     PROVIDE PROPER, PROMPT AND ADEQUATE MEDICAL TREATMENT

       22.     The Plaintiff readopts and re-alleges the allegations contained in paragraphs one

(1) through twenty-two (22) above and further avers:

       23.     At all times material hereto, the Plaintiff was employed by the Defendant

CHESAPEAKE while serving aboard the SLNC GOODWILL as a seaman under the Jones Act and

U.S. general maritime law and accordingly, the Defendant CHESAPEAKE was his Jones Act

                                                  5
          Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 6 of 19
                                   Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

employer.

       24.     In the alternative, the Defendant CHESAPEAKE was the Plaintiff’s Jones Act

employer by virtue of his status as a borrowed servant in that said Defendant controlled all aspects

of the Plaintiff’s work, including but not limited to: making the determination to hire him, training

the Plaintiff for his work tasks, assigning him to his position aboard the vessel, designing his job,

determining his specific daily work duties, supervising, directing and monitoring his performance

of his work tasks on a daily basis, establishing rules and regulations for the performance of his

work duties, evaluating his performance of his work tasks for the purposes of maintaining his

employment aboard the vessel, setting his hours of work, maintaining the right to fire and/or

discipline him and controlling his ability to obtain medical attention both aboard the vessel or

shoreside when necessary to treat injuries or illness occurring during his service to the vessel.

       25.     As a result of the Plaintiff’s status as a seaman and the Defendant’s relationship to

him as his employer, the Defendant CHESAPEAKE owed the Plaintiff the non-delegable duty to

provide him with proper, prompt and adequate medical care for any illness and/or injuries he

suffered or that manifested while in service to his vessel.

       26.     The Defendant breached its duty to provide the Plaintiff with prompt, proper and

       adequate medical care and treatment in the following manner:

       (a)     Failing to have Plaintiff promptly seen for his medical conditions;

       (b)     Failing to properly and promptly diagnose and assess Plaintiff’s medical conditions
               including on the Defendant’s vessel when Plaintiff first became ill and failing to
               timely diagnose and failing to timely treat Plaintiff’s critical care neuropathy;

       (c)     Failing to perform and/or order necessary scans, tests and examinations to
               determine the extent and nature of Plaintiff’s medical conditions;

       (d)     Failing to promptly provide Plaintiff with reasonable and necessary medical care,
               including shore side care in Japan and the referral to appropriate specialists, which
               led to Plaintiff developing a lower extremity DVT, a critical care neuropathy which
               is now permanent and requiring the Plaintiff to undergo a second cardiac surgery
               that should not have been necessary;


                                                 6
             Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 7 of 19
                                      Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.


       (e)       Failing to provide Plaintiff with the proper follow-up medical care and medical
                 treatment, including but not limited to appropriate follow-up appointments,
                 medications, diagnostic testing, therapy, surgeries and monitoring including failing
                 to monitor the Plaintiff after his initial release from the hospital, this would also
                 include failing to monitor him while he was at the Defendant’s chosen facility in
                 Japan in November of 2017;

       (f)       Forcing Plaintiff to procure his own medical care and further failing to compensate
                 Plaintiff for same; and/or

       (g)       Other acts of negligence to be determined as discovery in this matter progresses.

    27.          The Defendant is also vicariously liable for the negligence of the physicians and

health care providers it utilized to fulfill its maintenance and cure obligations in treating the

Plaintiff for his original cardiac condition, which included:

          (a)    Selecting an improper and/or inadequate type of surgical procedure at the
                 Yonemory Hospital in Japan for the Plaintiff’s cardiac condition;

          (b)    Performing the procedure selected in Japan in an improper or substandard fashion,
                 resulting in unnecessary complications and resulting injuries;

          (c)    Failing to properly treat the Plaintiff during his hospitalization at the Yonemory
                 Hospital in order to prevent or reduce the risk of developing DVTs:

          (d)    In other manners to be determined as discovery in this matter progresses.

      28.        As a direct and proximate result of the Defendant’s above described negligence and

the negligence for which it is vicariously liable, the Plaintiff’s initial medical condition was not

properly treated and resolved, but was instead significantly worsened and aggravated. As a further

result, the Plaintiff was required to undergo additional treatment in the United States, including a

second cardiac surgery which would have been unnecessary if he had been properly treated in

Japan, which in turn aggravated his cardiac and neurological conditions.

       29.       This in turn proximately caused the Plaintiff to be injured in and about his body and

extremities, to suffer new and unnecessary medical complications, to undergo additional surgeries

and treatment which should have been unnecessary, to develop resulting disabilities and to sustain



                                                   7
          Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 8 of 19
                                   Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

pain and suffering, emotional distress, severe depression, mental anguish, significant scarring,

additional medical complications, disability, physical handicap, loss of ability to enjoy and lead a

normal life, significant aggravation of his pre-existing conditions, and additional cardiac injury.

These injuries and disabilities are permanent in nature and accordingly, the Plaintiff will continue

to suffer from them throughout the remainder of his life.

       30.      As a further proximate result thereof, the Plaintiff was required to undergo in the

past and will continue to need in the future medical, hospital, nursing, assistive and rehabilitative

care and has incurred and will continue to incur medical, hospital, nursing, assistive, rehabilitative

and other related expenses in the care and treatment of his injuries and conditions.

       31.     As a further proximate cause thereof, the Plaintiff has incurred lost wages in the

past and the loss of future earning capacity as his ability to work has been significantly impaired.

       WHEREFORE, the Plaintiff demands judgment against Defendant CHESAPEAKE

CREWING, for all damages allowed by law, with costs, and pre and post judgment interest, as

allowed by law, should any judgment be entered and all other relief which is appropriate. Plaintiff

further demands a trial by jury on all issues so triable.

                                             COUNT II

     JONES ACT CLAIM AGAINST SCHUYLER FOR NEGLIGENT FAILURE TO
      PROVIDE PROPER, PROMPT AND ADEQUATE MEDICAL TREATMENT

       32.     The Plaintiff readopts and re-alleges the allegations contained in paragraphs one

(1) through twenty-two (22) above and further avers:

       33.     At all times material hereto, the Plaintiff was employed by the Defendant

SCHUYLER while serving aboard the SLNC GOODWILL as a seaman under the Jones Act and

U.S. general maritime law and accordingly, the Defendant SCHUYLER was his Jones Act

employer.

       34.     In the alternative, the Defendant SCHUYLER was the Plaintiff’s Jones Act

                                                   8
          Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 9 of 19
                                   Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

employer by virtue of his status as a borrowed servant in that said Defendant controlled all aspects

of the Plaintiff’s work, including but not limited to: making the determination to hire him, training

the Plaintiff for his work tasks, assigning him to his position aboard the vessel, designing his job,

determining his specific daily work duties, supervising, directing and monitoring his performance

of his work tasks on a daily basis, establishing rules and regulations for the performance of his

work duties, evaluating his performance of his work tasks for the purposes of maintaining his

employment aboard the vessel, setting his hours of work, maintaining the right to fire and/or

discipline him and controlling his ability to obtain medical attention both aboard the vessel or

shoreside when necessary to treat injuries or illness occurring during his service to the vessel.

       35.     As a result of the Plaintiff’s status as a seaman and the Defendant’s relationship to

him as his employer, the Defendant SCHUYLER owed the Plaintiff the non-delegable duty to

provide him with proper, prompt and adequate medical care for any illness and/or injuries he

suffered or that manifested while in service to his vessel.

       36.     That at all times material hereto, the Defendant CHESAPEAKE was acting as the

agent for the Defendant SCHUYLER and accordingly, the Defendant SCHUYLER is vicariously

liable for the acts of negligence of the Defendant CHESAPEAKE.

       37.     The Defendant SCHUYLER, either through its own acts and/or omissions, or those

of its agent CHESAPEAKE, breached its duty to provide the Plaintiff with prompt, proper and

adequate medical care and treatment in the following manner:

       (a)     Failing to have Plaintiff promptly seen for his medical conditions;

       (b)     Failing to properly and promptly diagnose and assess Plaintiff’s medical conditions
               including on the Defendant’s vessel when Plaintiff first became ill and failing to
               timely diagnose and failing to timely treat Plaintiff’s critical care neuropathy;

       (c)     Failing to perform and/or order necessary scans, tests and examinations to
               determine the extent and nature of Plaintiff’s medical conditions;

       (d)     Failing to promptly provide Plaintiff with reasonable and necessary medical care


                                                 9
           Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 10 of 19
                                    Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

                including shore side care in Japan and the referral to appropriate specialists which
                led to Plaintiff developing a lower extremity DVT, a critical care neuropathy which
                is now permanent and requiring the Plaintiff to undergo a second cardiac surgery
                that should not have been necessary;

       (e)      Failing to provide Plaintiff with the proper follow-up medical care and medical
                treatment, including but not limited to appropriate follow-up appointments,
                medications, diagnostic testing, therapy, surgeries and monitoring including failing
                to monitor the Plaintiff after his initial release from the hospital, this would also
                include failing to monitor him while he was at the Defendant’s chosen facility in
                Japan in November of 2017;

       (f)      Forcing Plaintiff to procure his own medical care and further failing to compensate
                Plaintiff for same; and/or

       (g)      Other acts of negligence to be determined as discovery in this matter progresses.

    38.         The Defendant is also vicariously liable for the negligence of the physicians and

health care providers that it or its agent CHESAPEAKE utilized to fulfill its cure obligations in

treating the Plaintiff for his original cardiac condition, which included:

          (a)   Selecting an improper and/or inadequate type of surgical procedure at the
                Yonemory Hospital in Japan for the Plaintiff’s cardiac condition;

          (b)   Performing the procedure selected in Japan in an improper or substandard fashion,
                resulting in unnecessary complications and resulting injuries;

          (c)   Failing to properly treat the Plaintiff during his hospitalization at the Yonemory
                Hospital in order to prevent or reduce the risk of developing DVTs;

          (d)   In other manners to be determined as discovery in this matter progresses.

      39.       As a direct and proximate result of the Defendant’s above described negligence and

the negligence for which it is vicariously liable, the Plaintiff’s initial medical condition was not

properly treated and resolved, but was instead significantly worsened and aggravated. As a further

result, the Plaintiff was required to undergo additional treatment in the United States, including a

second cardiac surgery, which would have been unnecessary if he had been properly treated in

Japan, which in turn aggravated his cardiac and neurological conditions.

       40.      This in turn proximately caused the Plaintiff to be injured in and about his body and



                                                 10
         Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 11 of 19
                                  Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

extremities, to suffer new and unnecessary medical complications, to undergo additional surgeries

and treatment which should have been unnecessary, to develop resulting disabilities and to sustain

pain and suffering, emotional distress, severe depression, mental anguish, significant scarring,

additional medical complications, disability, physical handicap, loss of ability to enjoy and lead a

normal life, significant aggravation of his pre-existing conditions, and additional cardiac injury.

These injuries and disabilities are permanent in nature and accordingly, the Plaintiff will continue

to suffer from them throughout the remainder of his life.

        41.     As a further proximate result thereof, the Plaintiff was required to undergo in the

past and will continue to need in the future medical, hospital, nursing, assistive and rehabilitative

care and has incurred and will continue to incur medical, hospital, nursing, assistive, rehabilitative

and other related expenses in the care and treatment of his injuries and conditions.

        42.     As a further proximate cause thereof, the Plaintiff has incurred lost wages in the

past and the loss of future earning capacity as his ability to work has been significantly impaired.

        WHEREFORE, the Plaintiff demands judgment against Defendant SCHUYLER for all

damages allowed by law, with costs, and pre and post judgment interest, as allowed by law, should

any judgment be entered and all other relief which is appropriate. Plaintiff further demands a trial

by jury on all issues so triable.

                                            COUNT III

   CHESAPEAKE’S FAILURE TO PROVIDE PROPER, PROMPT AND ADEQUATE
       MAINTENANCE AND CURE UNDER GENERAL MARITIME LAW

        43.     The Plaintiff readopts and re-alleges the allegations contained in paragraphs one

(1) through twenty-two (22) above and further avers:

        44.     As a result of the Plaintiff’s status as a seaman and the Defendant’s relationship as

either his contractual or borrowing employer, the Defendant CHESAPEAKE owed the Plaintiff

the non-delegable duty under general maritime law to provide him with prompt, adequate and


                                                 11
         Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 12 of 19
                                  Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

proper maintenance and cure for any illness and/or injury which he suffered while in the service

to her vessel.

       45.       As a result of its non-delegable duty under general maritime law to provide the

Plaintiff with prompt, adequate and proper maintenance and cure, the Defendant is vicariously

liable for the negligence of all of the doctors, nurses, hospitals and health care providers it utilized

to fulfill this non-delegable duty both aboard the vessel and shoreside.

       46.       The Defendant breached its duty to provide the Plaintiff with prompt, proper and

       adequate medical care and treatment in the following manner:

       (a)       Failing to have Plaintiff promptly seen for his medical conditions;

       (b)       Failing to properly and promptly diagnose and assess Plaintiff’s medical conditions
                 including on the Defendant’s vessel when Plaintiff first became ill and failing to
                 timely diagnose and failing to timely treat Plaintiff’s critical care neuropathy;

       (c)       Failing to perform and/or order necessary scans, tests and examinations to
                 determine the extent and nature of Plaintiff’s medical conditions;

       (d)       Failing to promptly provide Plaintiff with reasonable and necessary medical care
                 including shore side care in Japan and the referral to appropriate specialists which
                 led to Plaintiff developing a lower extremity DVT, a critical care neuropathy which
                 is now permanent and requiring the Plaintiff to undergo a second cardiac surgery
                 that should not have been necessary;

       (e)       Failing to provide Plaintiff with the proper follow-up medical care and medical
                 treatment, including but not limited to appropriate follow-up appointments,
                 medications, diagnostic testing, therapy, surgeries and monitoring including failing
                 to monitor the Plaintiff after his initial release from the hospital, this would also
                 include failing to monitor him while he was at the Defendant’s chosen facility in
                 Japan in November of 2017;

       (f)       Forcing Plaintiff to procure his own medical care and further failing to compensate
                 Plaintiff for same; and/or

       (g)       Other acts of negligence to be determined as discovery in this matter progresses.

      47.        The Defendant is also vicariously liable for the acts and omissions of the physicians

and health care providers it utilized to fulfill its non-delegable maintenance and cure obligations

in treating the Plaintiff for his original cardiac condition, which included:


                                                  12
         Case 1:20-cv-03121-JKB Document  1 Gale-Ebanks
                                  Stephen A. Filed 10/27/20   Page 13 Crewing,
                                                         v. Chesapeake of 19   LLC.

         (a)    Selecting an improper and/or inadequate type of surgical procedure at the
                Yonemory Hospital in Japan for the Plaintiff’s cardiac condition;

         (b)    Performing the procedure selected in Japan in an improper or substandard fashion,
                resulting in unnecessary complications and resulting injuries;

         (c)    Failing to properly treat the Plaintiff during his hospitalization at the Yonemory
                Hospital in order to prevent or reduce the risk of developing DVTs;


         (d)    In other manners to be determined as discovery in this matter progresses.

      48.       As a direct and proximate result of the Defendant’s breach of its non-delegable duty

to provide the Plaintiff with prompt, adequate and proper maintenance and cure as described above

either by virtue of its own actions or those for which it is vicariously liable, the Plaintiff’s initial

medical condition was not properly treated and resolved, but was instead significantly worsened

and aggravated. As a further result, the Plaintiff was required to undergo additional treatment in

the United States, including a second cardiac surgery, which would have been unnecessary if he

had been properly treated in Japan, which in turn aggravated his cardiac and neurological

conditions.

        49.     This in turn proximately caused the Plaintiff to be injured in and about his body and

extremities, to suffer new and unnecessary medical complications, to undergo additional surgeries

and treatment which should have been unnecessary, to develop resulting disabilities and to sustain

pain and suffering, emotional distress, severe depression, mental anguish, significant scarring,

additional medical complications, disability, physical handicap, loss of ability to enjoy and lead a

normal life, significant aggravation of his pre-existing conditions, and additional cardiac injury.

These injuries and disabilities are permanent in nature and accordingly, the Plaintiff will continue

to suffer from them throughout the remainder of his life.

        50.     As a further proximate result thereof, the Plaintiff was required to undergo in the

past and will continue to need in the future medical, hospital, nursing, assistive and rehabilitative


                                                  13
         Case 1:20-cv-03121-JKB Document  1 Gale-Ebanks
                                  Stephen A. Filed 10/27/20   Page 14 Crewing,
                                                         v. Chesapeake of 19   LLC.

care and has incurred and will continue to incur medical, hospital, nursing, assistive, rehabilitative

and other related expenses in the care and treatment of his injuries and conditions.

       51.     As a further proximate cause thereof, the Plaintiff has incurred lost wages in the

past and the loss of future earning capacity as his ability to work has been significantly impaired.

       52.     The Defendant acted in a willful, arbitrary and/or callous manner by ignoring the

Plaintiff’s need for medical treatment and maintenance and by refusing to pay all of Plaintiff’s

unearned wages until Plaintiff was forced to hire counsel to pursue said wages and all of his

maintenance and cure rights.

       53.     As a result of the Defendant’s breach of its’ obligations to provide maintenance and

 cure to the Plaintiff, GALE’s underlying condition was significantly aggravated and he has

 never reached maximum medical improvement.

       54.     As a direct and proximate result of the Defendant’s persistent failure to provide

maintenance and proper cure, Plaintiff was injured in and about his body and extremities, and

suffered, including but not limited to the following, pain therefrom both past and future, suffered

mental and emotional distress, mental anguish, suffered significant scarring, suffered aggravation

of pre-existing conditions or injury, incurred medical expenses in the care and treatment of his

injuries both past and future, suffered physical handicap, disability, expenses, attorney’s fees,

sustained the loss of ability to enjoy and lead a normal life, lost wages, the loss of future earning

capacity, tips, and fringe benefits and his ability to work has been impaired. In addition, the

Plaintiff incurred out of pocket expenses as a result of the Defendant’s actions. Plaintiff’s injuries

are permanent and continuing in nature, and Plaintiff will suffer losses and impairments in the

future and will require ongoing medical treatment and care for the remainder of his life.

       55.     Because of the Defendant’s refusal to provide the Plaintiff with his full prompt,

adequate and proper maintenance and cure, the Plaintiff was forced to hire counsel to pursue his


                                                 14
           Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 15 of 19
                                    Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

remedies and as a result the Defendant is obligated to pay the Plaintiff’s attorney’s fees and costs.

          WHEREFORE, the Plaintiff demands judgment and the provision of all of Plaintiff’s past

maintenance and cure, together with pre and post judgment interest, costs, and attorney’s fees, and

for all other damages allowed by law, including but not limited to any and all compensatory and

consequential damages, as described above, for the aggravation of Plaintiff’s medical conditions

as a result of the failure to provide Plaintiff with prompt, adequate and proper maintenance and

cure, as well as punitive damages, against the Defendant, CHESAPEAKE CREWING, and any

other relief this Court deems appropriate under the circumstances. The Plaintiff further demands a

trial by jury on all issues so triable.

                                                 COUNT IV

     SCHUYLER’S FAILURE TO PROVIDE PROPER, PROMPT AND ADEQUATE
        MAINTENANCE AND CURE UNDER GENERAL MARITIME LAW

          56.    The Plaintiff readopts and re-alleges the allegations contained in paragraphs one

(1) through twenty-two (22) above and further avers:

          57.    As a result of the Plaintiff’s status as a seaman and the Defendant’s relationship as

either his contractual or borrowing employer, the Defendant SCHUYLER owed the Plaintiff the

non-delegable duty under general maritime law to provide him with prompt, adequate and proper

maintenance and cure for any illness and/or injury which he suffered while in the service to her

vessel.

          58.    As a result of its non-delegable duty under general maritime law to provide the

Plaintiff with prompt, adequate and proper maintenance and cure, the Defendant is vicariously

liable for the negligence of all of the doctors, nurses, hospitals and health care providers it utilized

to fulfill this non-delegable duty both aboard the vessel and shoreside.

          59.    That at all times material hereto, the Defendant CHESAPEAKE was acting as the

agent for the Defendant SCHUYLER and accordingly, the Defendant SCHUYLER is vicariously


                                                  15
         Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 16 of 19
                                  Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

liable for the acts or omissions of the Defendant CHESAPEAKE.

       60.     The Defendant, either through its own acts or those of its agents, breached its duty

to provide the Plaintiff with prompt, proper and adequate medical care and treatment in the

following manner:

       (a)     Failing to have Plaintiff promptly seen for his medical conditions;

       (b)     Failing to properly and promptly diagnose and assess Plaintiff’s medical conditions
               including on the Defendant’s vessel when Plaintiff first became ill and failing to
               timely diagnose and failing to timely treat Plaintiff’s critical care neuropathy;

       (c)     Failing to perform and/or order necessary scans, tests and examinations to
               determine the extent and nature of Plaintiff’s medical conditions;

       (d)     Failing to promptly provide Plaintiff with reasonable and necessary medical care
               including shore side care in Japan and the referral to appropriate specialists which
               led to Plaintiff developing a lower extremity DVT, a critical care neuropathy which
               is now permanent and requiring the Plaintiff undergo a second cardiac surgery that
               should not have been necessary;

       (e)     Failing to provide Plaintiff with the proper follow-up medical care and medical
               treatment, including but not limited to appropriate follow-up appointments,
               medications, diagnostic testing, therapy, surgeries and monitoring including failing
               to monitor the Plaintiff after his initial release from the hospital, this would also
               include failing to monitor him while he was at the Defendant’s chosen facility in
               Japan in November of 2017;

       (f)     Forcing Plaintiff to procure his own medical care and further failing to compensate
               Plaintiff for same; and/or

       (g)     Other acts of negligence to be determined as discovery in this matter progresses.

      61.      The Defendant is also vicariously liable for the acts and omissions of the physicians

and health care providers it utilized to fulfill its non-delegable maintenance and cure obligations

in treating the Plaintiff for his original cardiac condition, which included:

        (a)    Selecting an improper and/or inadequate type of surgical procedure at the
               Yonemory Hospital in Japan for the Plaintiff’s cardiac condition;

        (b)    Performing the procedure selected in Japan in an improper or substandard fashion,
               resulting in unnecessary complications and resulting injuries;
        (c)    Failing to properly treat the Plaintiff during his hospitalization at the Yonemory
               Hospital in order to prevent or reduce the risk of developing DVTs;


                                                 16
         Case 1:20-cv-03121-JKB Document  1 Gale-Ebanks
                                  Stephen A. Filed 10/27/20   Page 17 Crewing,
                                                         v. Chesapeake of 19   LLC.


         (d)    In other manners to be determined as discovery in this matter progresses.

      62.       As a direct and proximate result of the Defendant’s breach of its non-delegable duty

to provide the Plaintiff with prompt, adequate and proper maintenance and cure as described above

either by virtue of its own actions or those for which it is vicariously liable, the Plaintiff’s initial

medical condition was not properly treated and resolved, but was instead significantly worsened

and aggravated. As a further result, the Plaintiff was required to undergo additional treatment in

the United States, including a second cardiac surgery which would have been unnecessary if he

had been properly treated in Japan, which in turn aggravated his cardiac and neurological

conditions.

        63.     This in turn proximately caused the Plaintiff to be injured in and about his body and

extremities, to suffer new and unnecessary medical complications, to undergo additional surgeries

and treatment which should have been unnecessary, to develop resulting disabilities and to sustain

pain and suffering, emotional distress, severe depression, mental anguish, significant scarring,

additional medical complications, disability, physical handicap, loss of ability to enjoy and lead a

normal life, significant aggravation of his pre-existing conditions, and additional cardiac injury.

These injuries and disabilities are permanent in nature and accordingly, the Plaintiff will continue

to suffer from them throughout the remainder of his life.

        64.     As a further proximate result thereof, the Plaintiff was required to undergo in the

past and will continue to need in the future medical, hospital, nursing, assistive and rehabilitative

care and has incurred and will continue to incur medical, hospital, nursing, assistive, rehabilitative

and other related expenses in the care and treatment of his injuries and conditions.

        65.     As a further proximate cause thereof, the Plaintiff has incurred lost wages in the

past and the loss of future earning capacity as his ability to work has been significantly impaired.

        66.     The Defendant acted in a willful, arbitrary and/or callous manner by ignoring the

                                                  17
         Case 1:20-cv-03121-JKB Document  1 Gale-Ebanks
                                  Stephen A. Filed 10/27/20   Page 18 Crewing,
                                                         v. Chesapeake of 19   LLC.

Plaintiff’s need for medical treatment and maintenance and by refusing to pay all of Plaintiff’s

unearned wages until Plaintiff was forced to hire counsel to pursue said wages and all of his

maintenance and cure rights.

       67.     As a result of the Defendant’s breach of its obligations to provide maintenance and

 cure to the Plaintiff, GALE’s underlying condition was significantly aggravated and he has

 never reached maximum medical improvement.

       68.     As a direct and proximate result of the Defendant’s persistent failure to provide

maintenance and proper cure, Plaintiff was injured in and about his body and extremities, and

suffered, including but not limited to the following, pain therefrom both past and future, suffered

mental and emotional distress, mental anguish, suffered significant scarring, suffered aggravation

of pre-existing conditions or injury, incurred medical expenses in the care and treatment of his

injuries both past and future, suffered physical handicap, disability, expenses, attorney’s fees,

sustained the loss of ability to enjoy and lead a normal life, lost wages, the loss of future earning

capacity, tips, and fringe benefits and his ability to work has been impaired. In addition, the

Plaintiff incurred out of pocket expenses as a result of the Defendant’s actions. Plaintiff’s injuries

are permanent and continuing in nature, and Plaintiff will suffer losses and impairments in the

future and will require ongoing medical treatment and care for the remainder of his life.

       69.     Because of the Defendant’s refusal to provide the Plaintiff with his full prompt,

adequate and proper maintenance and cure, the Plaintiff was forced to hire counsel to pursue his

remedies and as a result the Defendant is obligated to pay the Plaintiff’s attorney’s fees and costs.

       WHEREFORE, the Plaintiff demands judgment and the provision of all of Plaintiff’s past

maintenance and cure, together with pre and post judgment interest, costs, and attorney’s fees, and

for all other damages allowed by law, including but not limited to any and all compensatory and

consequential damages, as described above, for the aggravation of Plaintiff’s medical conditions


                                                 18
          Case 1:20-cv-03121-JKB Document 1 Filed 10/27/20 Page 19 of 19
                                   Stephen A. Gale-Ebanks v. Chesapeake Crewing, LLC.

as a result of the failure to provide Plaintiff with prompt, adequate and proper maintenance and

cure, as well as punitive damages, against the Defendant, SCHUYLER and any other relief this

Court deems appropriate under the circumstances. The Plaintiff further demands a trial by jury on

all issues so triable.

        DATED THIS 27nd day of October, 2020.

        Respectfully submitted,

                                                    ______/S/______________
                                                    Robert M. Schwartzman, Esq.
                                                    CPF# 8011010339
                                                    Schwartzman Law, LLC
                                                    2313 Hidden Glen Drive
                                                    Owings Mills, MD 21117
                                                    Phone: 410-852-7367
                                                    rms@rs-atty.com
                                                            and
                                                     Robert D. Peltz, Esq.
                                                     The Peltz Law Firm, P.A.
                                                     P.O. Box 56-0003
                                                     Miami, Fla. 33256
                                                     Phone: 786-732-7219
                                                     RPeltzLaw@Gmail.com
                                                              and
                                                     Louis A. Vucci, PA
                                                     1 SE 3rd Avenue, Suite 3020
                                                     Miami, Florida 33131
                                                     Tel: (305) 573-0125
                                                     Fax: (786) 536-7799
                                                     vuccilawgroup@gmail.com

                                                    Attorneys for the Plaintiff


                                  DEMAND FOR JURY TRIAL


Plaintiff hereby demands trial by jury.

                                                    ________/s/____________
                                                    Robert M. Schwartzman




                                               19
